—Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Grajales, J.), rendered April 6, 1993, convicting him of criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fifth degree, and criminal possession of a weapon in the third degree, upon a jury verdict, under Indictment No. 5154/92, and (2) a judgment of the same court, rendered April 27, 1993, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, under Indictment No. 7572/92, and imposing sentences.
Ordered that the judgments are affirmed.
At the trial pursuant to Indictment No. 5154/92, it was error to have permitted the People to present expert testimony that the illegal drugs possessed by the defendant were intended for sale (see, People v Goodwine, 177 AD2d 708). However, based on the testimony concerning the quantity (56 vials), value, and distinctive packaging of the cocaine, and the otherwise overwhelming proof of guilt, we find the error to be harmless (see, People v Goodwine, supra; People v Nelson, 189 AD2d 828; People v Herndon, 176 AD2d 817).
The defendant’s remaining contentions are either academic, unpreserved for appellate review, or without merit (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10). Balletta, J. P., Thompson, Ritter and Florio, JJ., concur.